Citation Nr: 1722166	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of triple bypass surgery, secondary to hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and from September 1985 to October 1997.  The Veteran also had periods of active duty for training (ACDUTRA) with the Army National Guard.  

This matter comes before the Board of Veterans Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in part, denied the Veteran's claims of entitlement to service connection for high blood pressure and service connection for residuals of triple bypass surgery, secondary to hypertension.  The Board notes that the Veteran's claims were initially denied in a December 2009 rating decision;  however, such were reconsidered in the June 2010 rating decision See 38 C F R § 3 156(b) (2016).  Therefore, such rating decision is rendered non final and the current appeal stems from the Veteran s initial claim that was received in February 2009.  

In March 2015, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension had its onset while on active duty.  In his substantive appeal, dated in October 2012, the Veteran reported that he was diagnosed with high blood pressure and treated for such while on active duty in the Air Force at Keller Army Hospital in 1989 or 1990.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  The specific bases for remand are set forth below.  

At the outset, the Board notes that the record reflects that the Veteran's service treatment records (STRs) for the second period of service from September 1985 to October 1997 have not all been obtained.  In October 2009, the RO issued a Formal Finding on the Unavailability of Service Treatment Records (STRs).  The RO stated that all efforts to obtain the needed military information had been exhausted; it was noted that in August 2009, the records management center (RMC) stated that the STRs were not located and further records could not be found.  Subsequently, in October 2015, the National Personnel Records Center (NPRC) indicated that all available requested records had been shipped to the VA.  However, in response to a request for clinical records from Keller Army Hospital, dated in 1989 and 1990, a negative response was received from NPRC in February 2016.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Statute and regulation requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability, establishes an event in service, and indicates that the disability or signs and symptoms of disability may be associated with active service.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Board notes that the Veteran is certainly competent to provide evidence with regard to that which he experiences, including his symptomatology and its history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is also competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007).  

In addition, post-service private treatment records dated in the early 2000s reflect diagnoses of hypertension, and coronary artery disease.  Submitted in support of the Veteran's claim was a report from the Valley Hospital, which shows that the Veteran was admitted to the hospital in December 2003 with complaints of fullness in the throat with exertion.  It was noted that the Veteran had a history of coronary artery disease, status post myocardial infarction and intracoronary stent placement to the circumflex artery on September 24, 2003 at Westchester Medical Center.  It was further noted that he also had a history of type II diabetes mellitus, hypercholesterolemia, and hypertension.  The admitting diagnoses were unstable angina, coronary artery disease, status post myocardial infarction, and hypertension.  The Veteran underwent coronary artery bypass grafting.  The discharge diagnoses were coronary artery disease, and status post myocardial infarction.  

Additional private treatment reports (PTRs) dated from June 2004 to June 2009 reflect diagnoses of hypertension.  An echocardiogram report, dated November 21, 2006, noted clinical findings of HTN and CAD.  Also, the result of a myocardial perfusion scan, performed December 2, 2005, reflects blood pressure readings at rest were 120/90 and at maximum exertion was 190/100.  The examiner noted that blood pressure response to exercise was hypertensive.  Moreover, in a report from Dr. David Ramos, Hudson Heart Associates, dated in March 2008, he noted that the Veteran had several risk factors, including dyslipidemia, diabetes and hypertension.  A patient form, dated in December 2008, reflects impressions of hypertension and coronary artery bypass graft.  

In light of the foregoing clinical findings, which clearly show that the Veteran has a current diagnosis of hypertension, and with the Board's heightened duties in this case, the Board finds that an examination with medical opinions---based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for the claimed disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, as noted above, the Veteran underwent stent placement at Westchester Medical Center in September 2003.  The documentation associated with the claims file does not demonstrate that the RO has undertaken efforts to obtain the Veteran's relevant treatment records from Westchester Medical Center.  While the Veteran's claim is in remand status, the Board finds that the RO should undertake all reasonable efforts to obtain the Veteran's relevant treatment records from this provider.  

With respect to his claim for residuals of triple bypass surgery, the Veteran alleges that the residuals of his triple bypass surgery, which has been diagnosed as coronary artery disease, are the result of hypertension.  The Veteran maintains that his doctors have told him that his coronary artery disease was caused by years of high blood pressure.  Based on this theory of secondary service connection, the Board finds that the Veteran s claim of service connection for residuals of a triple bypass surgery as secondary to hypertension is inextricably intertwined with the remanded claim for service connection.  See Parker v Brown, 7 Vet App 116 (1994), Harris v Derwinski, 1 Vet App 180 (1991) issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, adjudicated of such claim must be deferred pending the outcome of the Veteran's claim for service connection for hypertension.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hypertension and heart disease since service.  All reasonable attempts should be made to obtain any identified records.  In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Westchester Medical Center, and any other outstanding private treatment records, as potentially relevant to his claims.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159 (c) (1) (2016).  All records and/or responses received should be associated with the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.   

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his hypertension and coronary artery disease (CAD) (claimed as residuals of triple bypass).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be conducted.  Based on the clinical examination, a review of the evidence of record, consideration of the Veteran's statements, and generally accepted medical principles, the examiner must render an opinion as to whether it is as least as likely as not that the Veteran's current hypertension (1) had its onset during his active duty; (2) was manifest within one year of the Veteran's separation from active duty; or (3) is otherwise causally or etiologically related to his active service or any incident therein.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  Unless there is specific evidence to the contrary, the examiner must accept as fact that the Veteran's report of being diagnosed with hypertension in 1989 or 1990, during service, is accurate.  As there are no service treatment records from that period, the lack of documented hypertension during that period is not a basis for finding that he was not diagnosed with hypertension in 1989 or 1990.  

The examiner must also provide an opinion as to whether it is at least as likely as not that any current residuals of triple bypass surgery, to include CAD, are caused or aggravated (chronically worsened beyond normal progression) by the hypertension [If any diagnosed heart disorder is found to have been aggravated by hypertension, the examiner should quantify the approximate degree of aggravation.]  For purposes of this examination, the examiner must consider the Veteran's assertion that he was diagnosed with hypertension during service as credible.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claims that are the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



